DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          MICHAEL A. MOORE,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D13-1146

                            [ August 19, 2015 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. 10005727CF10A,
10010511CF10A, and 10014324CF10A.

  Carey Haughwout, Public Defender, and Anthony Calvello, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nancy Jack,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Russell v. State, 982 So. 2d 642, 646-47 (Fla. 2008)
(holding that a trial court may find that a violation of probation for an
alleged battery may be proven by a preponderance of the evidence through
a hearsay statement of the victim and non-hearsay testimony of the direct
observation of the victim’s injury and the attendant circumstances, and
explaining: “whether non-hearsay evidence, including direct testimony of
an observation of victim injury, is sufficient to support a hearsay allegation
of battery is dependent upon the unique facts and circumstances of each
case. Consequently, the trial court must assess the credibility of the
particular witnesses, the reliability of the available evidence, and the
totality of the evidence under the circumstances of each individual case.”)

CIKLIN, C.J., TAYLOR and CONNER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.